Case 2:21-cv-00208-TS-JCB Document 13 Filed 04/07/21 PageID.27 Page 1 of 3




Peter H. Barlow, #7808
Matthew A. Jones #15792
STRONG & HANNI
9350 South 150 East, Suite 820
Sandy, Utah 84070
Telephone: (801) 532-7080
Facsimile: (801) 596-1508
pbarlow@strongandhanni.com
mjones@strongandhanni.com
Attorneys for Defendant Auto-Owners Insurance Company
______________________________________________________________________________

             IN THE UNITED STATES DISCTRICT COURT, STATE OF UTAH

                                     CENTRAL DIVISION

 SQUIRE HOLDINGS, LLC DBA STONE
 GATE CENTER FOR THE ARTS,                        AUTO-OWNERS’ AMENDED AND
                                                   SUPPLEMENTAL NOTICE OF
                 Plaintiff,                               REMOVAL

 vs.
                                                          Case No. 2:21-cv-00208
 AUTO-OWNERS INSURANCE
 COMPANY,                                            Magistrate Judge: Jared C. Bennett
                                                            Judge: Ted Stewart
                 Defendant.


       Pursuant to DUCivR 81, Defendant Auto-Owners submits the following Amended and

Supplemental Notice of Removal in compliance with the Court’s Order dated April 7, 2021. This

Amended and Supplemental Notice of Removal supplements the information provided in Auto-

Owners original Notice of Removal.

       Parties to this action are

       1.      Defendant Auto-Owners Insurance Company, a Michigan Corporation, with its
Case 2:21-cv-00208-TS-JCB Document 13 Filed 04/07/21 PageID.28 Page 2 of 3




principal place of business in Lansing, Michigan, and is incorporated in the State of Michigan.

       2.      Plaintiff Squire Holdings, LLC dba Stone Gate Center for the Arts (“Squire”) is a

Utah Limited Liability Company, with its principal place of business located at 886 West 2600

North Pleasant Grove, UT 84062.

       Squire’s sole member identified on the Utah Secretary of State’s website and in Squire’s

Articles of Organization identify the sole member and his residence as:

               a.      Matthew Johnson
                       886 West 2600 North
                       Pleasant Grove, UT 84062

       Squire’s Articles of Organization are attached hereto as Exhibit 1. Squire’s Certificate of

Existence is attached hereto as Exhibit 2. Squire’s Registered Principals list is attached as

Exhibit 3.

       DATED this 7th day of April, 2021.

                                                 STRONG & HANNI

                                                  /s/ Peter H. Barlow
                                                  Peter H. Barlow
                                                  Matthew A. Jones
                                                  Attorneys for Defendant Auto-Owners Insurance
                                                  Company




                                                  2
Case 2:21-cv-00208-TS-JCB Document 13 Filed 04/07/21 PageID.29 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 7th day of April, 2021, a true and correct copy of the

foregoing document was served by the method indicated below, to the following:


 Ryan M. Nord                                        ( )   U.S. Mail, Postage Prepaid
 SAGE LAW PARTNERS, LLC                              ( )   Hand Delivered
 140 North Union Ave., Suite 220                     (X)   Email
 Farmington, Utah 84025                              ( )   Overnight Mail
 rnord@sagelawpartners.com                           ( )   Facsimile
 Attorneys for Plaintiff                             (X)   CM/ECF Filing

                                                     /s/ Flor Hernandez




                                                 3
